DETAILED ACTION

Allowable Subject Matter
Claims 21-24, 26-28, 32-34, 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner considers Cola (EP 2,438,346) to be the closest prior art of record. Cola discloses a plastic tank liner (4, fig 3,¶0021 )for storage of a pressurized fluid, comprising: two ends (at lead lines 18 and 16, fig 3); at least two elongated cylindrical sections (22 and 21, fig 3), the two cylindrical sections or at least two cylindrical sections having different diameters (fig 3, ¶0042); at least one connecting section (at lead line 23, fig 3) connecting two cylindrical sections; and two convex domes (at lead lines 16 and 18) located on both ends of the plastic tank liner so that each of the domes is connected to a separate cylindrical sections (note that the claims do not require a direct connection).
	See the Final Rejection dated 06/23/2022 for a detailed discussion of Cola and modifying references Koussios and Keehan.
	The references do not discloses: three elongated cylindrical sections arranged along a longitudinal axis, wherein the three elongated cylindrical sections are configured in one of the following configurations (i), (ii), or (iii): (i) wherein one of the elongated cylindrical sections, of medium diameter, is located between one of the other elongated cylindrical sections, of smaller diameter, and the other elongated cylindrical section, of larger diameter; (ii) wherein one of the elongated cylindrical sections, of smaller diameter, is located between one of the other elongated cylindrical sections, of larger diameter, and the other elongated cylindrical section, of medium diameter; (iii) wherein one of the elongated cylindrical sections, of larger diameter, is located between one of the other elongated cylindrical sections, of smaller diameter, and the other elongated cylindrical section, of medium diameter.
	Further, there is no reference of record that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified Cola, or the other references, to include said limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733